Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-19 are pending with claims 9-19 withdrawn. Claims 1-8 are examined herein. 

Response to Arguments
Applicant’s arguments with respect to 35 U.S.C 102 claim rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicants arguments are directed towards the amended claim language and addressed below. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR 2281631 (atomic).
Regarding claim 1, atomic discloses a fuel assembly for a nuclear reactor (see Fig. 2), comprising: 
a first set of fuel pins (A) having a first wire wrapping (2), the first wire wrapping having a first pitch ([149]; See Fig. 2) that avoids contact between the first wire wrapping of individual fuel pins of the first set of fuel pins (see Fig. 2; [99] “helically wound wires on the outer and intermediate row members do not contact each other preventing engagement of the members”); and 
a second set of fuel pins (C) having a second wire wrapping (2), the second wire wrapping having a second pitch ([149]; See Fig. 2) that avoids contact between the second wire wrapping of individual fuel pins of the second set of fuel pins (see Fig. 2; [99] “helically wound wires on the outer and intermediate row members do not contact each other preventing engagement of the members”), the second pitch being different than the first pitch ([74] “Since the pitch of 11 helixes of the fins of the outer elements is equal to half that of the fins of the other elements”), and 
wherein the first wire wrapping and the second wire wrapping have a clocking angle (see Fig. 2) the that avoids contact between the first wire wrapping of the first set of fuel pins and the second wire wrapping of the second set of fuel pins ([127] “No group of two neighbouring elements have neighbouring identical numbers, so that no contact occurs between the wires helically wound on these elements”). 
Regarding claim 2, atomic discloses all the elements of the parent claim and further discloses wherein the second pitch is shorter than the first pitch ([74] “Since the pitch of 11 helixes of the fins of the outer elements is equal to half that of the fins of the other elements”). 
Regarding claim 3, atomic discloses all the elements of the parent claim and further discloses wherein the first fuel pin and the second fuel pin are located within a fuel duct (3) and wherein the second fuel pin is positioned closer to a wall of the fuel duct than the first fuel pin (C is closer to the wall than A). 
Regarding claim 4, atomic discloses all the elements of the parent claim and further discloses wherein the second fuel pin is positioned within a fuel duct to increase an outlet temperature of the nuclear reactor ([74] “the increase in resistance due to the increased number of turns in the fins of the outer members helps to reduce excessive cooling of the outer members.” Therefore, since the fins reduce excess cooling of the outermost fuel pins, it has sufficient structure such that the second fuel pins increase the outlet temperature of the nuclear reactor). 
Regarding claim 5, atomic discloses all the elements of the parent claim and further discloses wherein the first fuel pin has a first clocking angle, and wherein the second fuel pin has a second clocking angle different from the first clocking angle (See Fig. 2, the wire wrappings of A/C start at different angular positions).  
Regarding claim 6, atomic discloses all the elements of the parent claim and further discloses wherein the fuel assembly comprises fissionable fuel (a sodium cooled fast reactor necessarily includes fissionable fuel1). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over FR 2281631 (atomic) in view of Petroski et al. US Pub 20140185734.
Alternatively, regarding claims 6-7, atomic discloses all the elements of the parent claim. atomic discloses the nuclear reactor fuel element sub-assembly comprises fuel elements but does not explicitly disclose the fuel elements comprise fissionable fuel.  
Petroski teaches a similar fuel assembly (Fig. 1a) wherein the fuel assembly may be a fissile nuclear fuel assembly of a fertile nuclear fuel assembly ([0026]). It would have been obvious to one of ordinary skill in the art to modify the fuel assembly of atomic with the fissionable or fertile fuel of Petroski as it produces no unexpected results. As Petroski teaches, a fuel may contain any fissionable material and the depending on the application the fuel may include at least one elements chosen from U, Th, Am, Np and Pu ([0028]).
Regarding claim 8, atomic discloses all the elements of the parent claim. Atomic discloses a third element (D2) having a third wire wrapping (2) having the second pitch ([74] “Since the pitch of 11 helixes of the fins of the outer elements is equal to half that of the fins of the other elements”). While atomic does not explicitly disclose a neutron absorber, a skilled artisan would recognize that neutron absorber rods are very commonly found in fuel assemblies.
Petroski, however, teaches a similar nuclear fuel assembly (Fig. 1a) comprising fuel elements (11) having a wire wrapping (12) and that the fuel may include additional burnable poisons, such as boron, gadolinium, or indium ([0028]).  It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the third element D2 of atomic with the neutron absorbing material of Petroski for the predictable advantage of controlling the reactivity.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA C DEVORKIN whose telephone number is (408)918-7563. The examiner can normally be reached Monday -Fridays 7:30 - 4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.D./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://en.wikipedia.org/wiki/Sodium-cooled_fast_reactor